DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 & 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornung et al. (US Patent Application Publication # 2019/0318841).
Regarding Claim 1, Hornung discloses a cable (i.e. electrical cable 100) comprising: 
a pair of core wires (i.e. conductor assembly 102 w/ conductors 110 & 112 in a pair 108); 
a first shielding layer (i.e. coating layer 118 w/ inner electrical shield 119) covering the pair of core wires; 
a second shielding layer (i.e. cable shield 120 w/ outer electrical shield 121) covering the first shielding layer, and 
an outer insulating layer (i.e. outer jacket 104) covering the second shielding layer; wherein 
the first shielding layer is a pure metal tape, and the cable is not provided with a separate ground wire (Fig. 1 & 2; Abstract; Paragraphs 0016-0035). The drain wire is optional. 

Regarding Claim 2, Hornung discloses that the first shielding layer (i.e. coating layer 118 w/ inner electrical shield 119) covers the pair of core wires in a longitudinally wrapped manner (Fig. 1 & 2; Paragraph 0020, 0026-0030, 0032-0035).  

Regarding Claim 3, Hornung discloses that the second shielding layer (i.e. cable shield 120 w/ outer electrical shield 121) is a metal foil tape (Paragraph 0024, 0043).  

Regarding Claim 4, Hornung discloses that the metal foil tape includes a PET layer and a metal layer calendered on the PET layer (Paragraph 0024, 0043). Cable shield 120 may be a multi-layer tape having a conductive layer and an insulating layer, such as a backing layer. The conductive layer and the backing layer may be secured together by adhesive. The conductive layer may be a conductive foil or another type of conductive layer. The insulating layer may be a polyethylene terephthalate (PET) film, or similar type of film.

Regarding Claim 6, Hornung discloses that the second shielding layer (i.e. cable shield 120 w/ outer electrical shield 121) covers the first shielding layer in a longitudinally wrapped manner (Paragraph 0024-0028).

Regarding Claim 7, Hornung discloses that each of the core wires includes an inner conductor (i.e. conductors 110 & 112) and an insulating layer (i.e. insulator 114 which can comprise first and second insulators) covering the inner conductor (Fig. 1 & 2; Paragraph 0018-0019).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US Patent Application Publication # 2019/0318841).
Regarding Claim 5, Hornung does not explicitly disclose that the metal foil tape is made from an aluminum foil tape or a copper foil tape.  
Hornung is silent on which conductive material is used as the conductive foil for cable shield 120. However, in a further embodiment, a seal wrap is described and may be a metal seal wrap, such as a copper tape or foil. It would have been obvious to one skilled in the art to use an aluminum foil tape or a copper foil tape as the metal foil tape in cable shield 120 of Hornung, since aluminum foil and copper foil are well-known materials used for cable shields and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US Patent Application Publication # 2019/0318841) in view of Kobayashi (US Patent Application Publication # 2018/0075948).
Regarding Claim 8, Hornung discloses that the outer insulating layer (i.e. outer jacket 104) covers the second shielding layer (i.e. cable shield 120 w/ outer electrical shield 121) (Fig. 1 & 2; Abstract; Paragraphs 0017, 0024-0025).
Hornung does not explicitly disclose that it covers it in a spiral winding manner.  
Kobayashi teaches that the outer insulating layer (i.e. jacket layer/second resin tape 6) covers the second shielding layer (i.e. shield tape 4) in a spiral winding manner (i.e. spirally wrapped) (Fig. 1 & 4; Paragraph 0045-0053). 
Kobayashi teaches that it is well known in the art of shielded cables to have an outer insulating layer cover a shielding layer in a spiral winding manner in order to obtain a reliably constructed cable with an improved transmission characteristic and proper insulative protection. It would have been obvious to one skilled in the art to helically or spirally wrap the outer insulating layer/jacket around the shield in the cable of Hornung, as taught by Kobayashi, in order to obtain a reliably constructed cable with an improved transmission characteristic and proper insulative protection. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding Claim 9, Hornung does not explicitly disclose that the outer insulating layer includes two layers spiral wound in different directions.  
Kobayashi teaches that the outer insulating layer (i.e. jacket layer/second resin tape 6) includes two layers (i.e. second resin tapes 6a and 6b) spiral wound in different directions (i.e. spirally wrapped) (Fig. 1 & 4; Paragraph 0045-0053). 
Kobayashi teaches that it is well known in the art of shielded cables to have an outer insulating layer which consists of two layers cover a shielding layer in which the two layers are wound in different directions in order to obtain a reliably constructed cable with an improved transmission characteristic and proper insulative protection.  It would have been obvious to one skilled in the art to helically or spirally wrap the outer insulating layer/jacket consisting of two layers spiral woung in different directions around the shield in the cable of Hornung, as taught by Kobayashi, in order to obtain a reliably constructed cable with an improved transmission characteristic and proper insulative protection. Furthermore, the court held that the configuration of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding Claim 10, Hornung does not explicitly disclose that the outer insulating layer is made of PET.
Kobayashi teaches that the outer insulating layer (i.e. jacket layer/second resin tape 6) is made of PET (Fig. 1 & 4; Paragraph 0048).
Kobayashi teaches that it is well known in the art of shielded cables to use PET as an insulating material for an outer insulating layer. It would have been obvious to one skilled in the art to use PET as the insulating material for the outer insulating layer of Hornung, as taught by Kobayashi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847